IN THE SUPREME COURT OF MISSISSIPPI

                             NO. 2017-KA-00311-SCT

WALTER DEWAYNE SANFORD a/k/a WALTER
SANFORD a/k/a WALTER D. SANFORD

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                      02/07/2017
TRIAL JUDGE:                           HON. CLAIBORNE McDONALD
TRIAL COURT ATTORNEYS:                 JOHN MICHAEL HORAN
                                       JAMES L. GRAY
                                       JOHN A. HOWELL
                                       CURTIS LEE HAYS
                                       VANESSA J. JONES
                                       HALDON J. KITTRELL
COURT FROM WHICH APPEALED:             PEARL RIVER COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:               OFFICE OF THE STATE PUBLIC
                                       DEFENDER
                                       BY: W. DANIEL HINCHCLIFF
                                           GEORGE T. HOLMES
ATTORNEY FOR APPELLEE:                 OFFICE OF THE ATTORNEY GENERAL
                                       BY: BILLY L. GORE
DISTRICT ATTORNEY:                     HALDON J. KITTRELL
NATURE OF THE CASE:                    CRIMINAL - FELONY
DISPOSITION:                           AFFIRMED - 05/03/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


      BEFORE WALLER, C.J., COLEMAN AND MAXWELL, JJ.

      WALLER, CHIEF JUSTICE, FOR THE COURT:

¶1.   Walter Dewayne Sanford was convicted in Pearl River County Circuit Court for

aggravated DUI causing death under Mississippi Code Section 63-11-30(5). Having found
no appealable issues, Sanford’s counsel filed a Lindsey brief.1 Sanford argues, pro se,

insufficiency of the evidence. Finding the conviction is supported by legally sufficient

evidence, we affirm.

                       FACTS AND PROCEDURAL HISTORY

¶2.    On a clear afternoon around 3:00 on November 20, 2014, Sanford was driving with

his passenger, Teresa Ann Spiers, on Interstate 59 South in a grey sedan owned by Sanford’s

mother. Kendra Newton, who was driving on Interstate 59 North, saw Sanford make a u-turn

in the median and join the northbound lane of traffic. Norma Richard, also traveling

northbound, reported that Sanford had crossed the median and started driving north.2 Once

Sanford was across the median and traveling in the northbound lanes, both Newton and

Richard observed him driving erratically, including speeding up and slowing down several

times in the left lane. Newton reported that, eventually, Sanford drove behind her vehicle in

the right lane. Newton was about to exit Interstate 59 when Sanford crashed into the rear of

Newton’s car.

¶3.    Emergency crews arrived at the scene of the accident and encountered Sanford trying

to administer CPR to Spiers. Fireman Darren Dennis asked Sanford, “Man, what happened?”




       1
        Lindsey v. State, 939 So. 2d 743, 748 (¶ 18) (Miss. 2005) (establishing the procedure
to be used when “appellate counsel represents an indigent criminal defendant and does not
believe his or her client’s case presents any arguable issues on appeal[.]”).
       2
       Richard testified by video deposition. An agreed order was entered allowing the
testimony by video deposition. Mississippi Rule of Criminal Procedure 17.5, effective July
1, 2017, now provides a procedure for trial depositions in criminal cases.

                                             2
to which Sanford replied that he had “swerved or lost control and flipped the vehicle.”

Sanford’s statements caused Dennis to believe Sanford had been driving the vehicle.

¶4.    Newton, Sanford, and Spiers were taken to the hospital. Newton and Sanford

survived, but Spiers passed away shortly after the accident. Dr. Lisa Leek, the emergency

room physician, testified Spiers had died from “blunt force trauma to her head” caused by

the accident.

¶5.    Sanford admitted he had been drinking before the accident, and his blood alcohol

concentration (BAC) was 0.23%. First responders also found several empty cans of beer

inside and around Sanford’s car. The grand jury indicted Sanford for DUI causing death.

¶6.    At trial, Sanford testified Spiers was driving the vehicle, not him. Sanford’s mother,

Bobbie Sanford, also testified that Spiers was driving when they had left her house that

morning. However, Newton testified that “the guy [Sanford] was driving,” not the woman.

And Richard testified that it “looked like a male” was driving the vehicle.

¶7.    Sanford disputed Newton’s account of Sanford’s actions and countered that Newton

had crashed into the back of his and Spiers’s vehicle, causing the wreck. On cross-

examination, Newton acknowledged that photographs in evidence showed no dent on the

bumper of her car and showed considerable damage to the front of her car. Neither the

prosecution nor the defense called an accident reconstructionist to testify.

¶8.    On January 20, 2017, the jury returned a unanimous verdict against Sanford. Because

Sanford had two prior DUI convictions, the trial court sentenced him to twenty-five years in

prison. Sanford filed a motion for judgment notwithstanding the verdict (JNOV) or, in the



                                              3
alternative, for a new trial, arguing the verdict was not supported by sufficient evidence and

was against the overwhelming weight of the evidence. The trial court denied Sanford’s

motion, and Sanford filed a notice of appeal.

                                       DISCUSSION

       I.     Sanford’s Pro Se Supplemental Brief

       A.     Issue Presented

¶9.    Sanford raises two issues in his pro se brief. First, he argues he is “actually innocent”

of causing the accident. If he means there is evidence to prove his “actual innocence,” that

argument is for post-conviction proceedings under Mississippi Code Section 99-39-5. If he

means the State failed to prove his guilt, he is attacking the sufficiency of the evidence,

which is his second argument. And Sanford preserved his sufficiency-of-the-evidence

challenge by moving for directed verdict and JNOV.

       B.     Standard of Review

¶10.   When testing the sufficiency of the evidence, this Court uses a de novo standard of

review. Brooks v. State, 203 So. 3d 1134, 1137 (¶ 11) (Miss. 2016). “The relevant question

is whether ‘any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.’” Hearn v. State, 3 So. 3d 722, 740 (¶ 54) (Miss. 2008) (citation

omitted). The evidence is viewed in the light most favorable to the State. Henley v. State,

136 So. 3d 413, 415 (¶ 8) (Miss. 2014).

       C.     Analysis




                                               4
¶11.   Sanford was convicted of aggravated DUI causing death under Mississippi Code

Section 63-11-30(5), which provides,

       Aggravated DUI. (a) Every person who operates any motor vehicle in
       violation of subsection (1) of this section [i.e., while having an alcohol
       concentration in the person’s blood of .08% or more] and who in a negligent
       manner causes the death of another . . . shall, upon conviction, be guilty of a
       . . . felony . . . and shall be committed to the custody of the State Department
       of Corrections for a period of time of not less than five (5) years and not to
       exceed twenty-five (25) years for each death. . . .”

Miss. Code Ann. § 63-11-30(5) (Rev. 2013).

¶12.   Sanford admitted to drinking the day of the accident, and the State presented evidence

that Sanford’s BAC was 0.23%. The only contested points in the evidence were whether

Sanford was driving and how the accident occurred.

¶13.   Sanford testified–and continues to assert on appeal–that he was not driving the day

of the accident. However, the State presented two witnesses–Newton and Richard–who

testified that Sanford was the driver of the car. Darren Dennis, the fireman who arrived on

the scene, further testified that, when asked what happened, Sanford said that he “swerved

or lost control and flipped the vehicle.” And that caused Dennis to believe Sanford was the

driver of the car. “[W]hen the evidence is conflicting, the jury will be the sole judge of the

credibility of witnesses and the weight and worth of their testimony. . . . [T]he credibility of

witnesses is not for the reviewing court.” Ross v. State, 954 So. 2d 968, 1031 (¶ 196) (Miss.

2007) (quoting Hughes v. State, 735 So. 2d 238, 276–77 (¶ 177) (Miss 1999)); see also

Howell v. State, 860 So. 2d 704, 731 (¶ 92) (Miss. 2003) (“The jury alone determines the

weight and worth of any conflicting testimony.”). The State introduced evidence that, if



                                               5
believed by the jury, established Sanford as the driver of the car; the conflicting evidence in

this case was for the jury to resolve.

¶14.   The same is true for how the accident occurred. Sanford testified Newton hit the back

of his car, and Newton testified Sanford hit the back of her car. Multiple pictures taken

immediately after the accident were admitted into evidence as exhibits. It was the province

of the jury to examine this evidence and decide how the accident occurred. Cowan v. State,

399 So. 2d 1346, 1350 (Miss. 1981).

       II.    Appellate Counsel’s Lindsey Brief

¶15.   Sanford’s appellate counsel filed a Lindsey brief, asserting that he could not find any

arguable issues for appeal. Lindsey v. State, 939 So. 2d 743, 748 (¶ 18) (Miss. 2005). This

Court has reviewed the record and briefs and likewise finds no arguable issues to address on

direct appeal. Id.

                                         CONCLUSION

¶16.   Sanford’s pro se argument of insufficiency of the evidence lacks merit, because the

State presented evidence that established beyond a reasonable doubt every essential element

of aggravated DUI causing death. Sanford’s appellate counsel complied with this Court’s

requirements for filing a Lindsey brief. After a thorough review of the record, we could not

find any arguable issues that would have required additional briefing. Therefore, we affirm

the judgment and sentence of the Pearl River County Circuit Court.

¶17.   AFFIRMED.

    RANDOLPH AND KITCHENS, P.JJ., KING, COLEMAN, MAXWELL,
BEAM, CHAMBERLIN AND ISHEE, JJ., CONCUR.

                                              6